Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2020 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 18-19 and 21-22 are rejected under 35 U.S.C. 103 as unpatentable over Toda (US 9698776 B2) in view of Okude (US 20080061969 A1) and further in view of Kaiser (US 6234045 B1).
(e.g., Figs. 1-8) discloses a touch operation detection device (e.g., Fig. 1; touch detection device 100), comprising: 
(a) an operation target (e.g., Fig. 1; panel 101 having a contact surface 105 to receive a contact operation); 
(b) a capacitive sensor (e.g., Fig. 1; capacitive sensor 102 and capacitive detector 118) which detects changes in capacitive when an object comes into contact with the operation target (col. 5, lines 54-55 and col. 5, lines 61-64; capacitance detection of a finger touch); 
(c) a piezoelectric sensor (e.g., Fig. 1; piezoelectric sensor 102 and detector 116) that senses a pressing force applied to the operation target and generates an output voltage as a function thereof (col. 5, lines 23-29; when the finger applies a pressure force to the contact surface 105, piezoelectric sensor 102 generates a voltage signal, which is detected by the detector 116); and 
(d) a controller (e.g., Fig. 1; controller includes detection circuits 113, 115, 116, and 118 and a decision circuit 117) that determines whether the object that has come into contact with the operation target is a human (e.g., Figs. 2, 3 and 6 show detection of a contact by a human finger or an object such as a cloth, glove, or driver tip), the controller making the determination as a function of: 
(i) whether the capacitive of the capacitive sensor has changed (col. 5, lines 54-55 and col. 5, lines 61-64; capacitance change in the presence of a finger touch); and 
(ii) whether a peak frequency of the output voltage falls within a predetermined range during a time period when the capacitive of the capacitive sensor has changed (Fig. 1 and col. 5, lines 54-55 and col. 5, lines 61-64; capacitance change in the presence of a finger touch. Figs. 2, 3 and Figs. 6 show contact detections in a frequency domain and a time domain, when the touch detection device is contacted by a human finger or an object such as a cloth, glove or driver tip; col. 5, lines 29-41 and line 49, col. 7, line 58-col. 8, line 10). 
Toda (e.g., Figs. 1-8) discloses a frequency detection when the piezoelectric sensor is contacted by an object. A frequency change is determined by an impedance of the object. The impedance is different between a human finger and a non-human object, accordingly, the frequency change is different. Therefore, Toda (e.g., Figs. 2-3 and 5-6) discloses determining whether the object that has come into contact with the operation target is a human based on the piezoelectric sensor detects a peak frequency of the output voltage that falls within a predetermined range, but the predetermined range does not correspond to human biological tremors. It is well known that human biological tremor is a physiological phenomenon due to a muscle vibration, which is confined to a low frequency range. The examiner cites Kaiser as an example. Kaiser (Figs. 2-3) discloses a frequency range associated with human biological tremor, which is about 2-8Hz (Figs. 2-3; col. 4, lines 3-6). Although Toda (e.g., Figs. 2-3 and 5-6) discloses the contact detection in a higher frequency range, Toda also indicates the piezoelectric sensor is capable of detecting a contact in a low frequency range, e.g., 2-10Hz (col. 6, lines 12-21), which correspond to human biological tremors. The examiner further cites Okude as a reference. Okude (e.g., Figs. 3-5 and 12) discloses a touch operation detection device, which determines whether an object that has come into contact with the operation target is a human based on a piezoelectric sensor detection that a peak frequency of the output ([0260]; piezoelectric sensor 14 detect a contact operation, a human contact corresponds to a frequency range of 3-8Hz, which is associated with human biological tremor). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kaiser and Okude to the piezoelectric sensor of Toda. The combination/motivation would be to provide a piezoelectric sensor that is capable of distinguishing a contact by a human or by a non-human object based on human characteristics such as human biological tremor.

Regarding claim 19, Toda in view of Okude and further in view of Kaiser discloses the touch operation detection device according to claim 18, Toda (e.g., Figs. 1-8) discloses wherein the capacitive sensor also detects changes in capacitive when the object approaches the operation target (col. 5, lines 54-55 and col. 5, lines 61-64; capacitance detection of a finger touch).

Regarding claim 21, Toda in view of Okude and further in view of Kaiser discloses the touch operation detection device according to claim 18, Toda (e.g., Figs. 1-8) discloses wherein the operation target is a touch screen (col. 5, lines 1-2).

Regarding claim 22, Toda in view of Okude and further in view of Kaiser discloses the touch operation detection device according to claim 18, Toda (e.g., Figs. 1-8) discloses wherein the controller (e.g., Fig. 1; controller includes detection circuits 113, 115, 116, and 118 and a decision circuit 117) determines that the pressing force (Figs. 2, 3 and Figs. 6 show pressure detections in a frequency domain and a time domain, when the touch detection device is contacted by a human finger or an object such as a cloth, glove or driver tip; col. 5, lines 29-41 and line 49, col. 7, line 58-col. 8, line 10). Toda (e.g., Figs. 1-8) discloses a frequency detection when the piezoelectric sensor is contacted by an object. A frequency change is determined by an impedance of the object. The impedance is different between a human finger and a non-human object, accordingly, the frequency change is different. Therefore, Toda (e.g., Figs. 2-3 and 5-6) discloses that the pressing force applied to the operation target was applied by a human as a function of whether a peak frequency of the output voltage falls within a predetermined range, but the predetermined range does not correspond to human biological tremors. It is well known that human biological tremor is a physiological phenomenon due to a muscle vibration, which is confined to a low frequency range. The examiner cites Kaiser as an example. Kaiser (Figs. 2-3) discloses a frequency range associated with human biological tremor, which is about 2-8Hz (Figs. 2-3; col. 4, lines 3-6). Although Toda (e.g., Figs. 2-3 and 5-6) discloses the contact detection in a higher frequency range, Toda also indicates the piezoelectric sensor is capable of detecting a pressing contact in a low frequency range, e.g., 2-10Hz (col. 6, lines 12-21), which correspond to human biological tremors. The examiner further cites Okude as a reference. Okude (e.g., Figs. 3-5 and 12) discloses a touch operation detection device, which determines whether an object that has come into contact with the operation target is a human based on a piezoelectric sensor detection that a peak frequency of the output voltage falls within a predetermined ([0260]; piezoelectric sensor 14 detect a contact operation, a human contact corresponds to a frequency range of 3-8Hz, which is associated with human biological tremor). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kaiser and Okude to the piezoelectric sensor of Toda. The combination/motivation would be to provide a piezoelectric sensor that is capable of distinguishing a contact by a human or by a non-human object based on human characteristics such as human biological tremor.

5.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Toda (US 9698776 B2) in view of Okude (US 20080061969 A1) and Kaiser (US 6234045 B1) and further in view of Nasu (US 20170110680 A1).
Regarding claim 20, Toda in view of Okude and further in view of Kaiser discloses the touch operation detection device according to claim 18, Toda (e.g., Figs. 1-8) discloses wherein the piezoelectric sensor contains piezoelectric polymer material, but does not disclose the piezoelectric sensor contains polylactic acid (col. 4, lines 55-60). However, Nasu discloses a piezoelectric sensor may be formed by different piezoelectric materials. As an example, Nasu discloses the piezoelectric sensor contains polylactic acid ([0059]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Nasu to the piezoelectric sensor of Toda in view of Okude and Kaiser. Since polylactic acid can be used to form a thin film, the combination is capable to provide a thin film piezoelectric sensor for different applications.

Response to Arguments
6.	Regarding new claims 18-22, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Toda (US 9698776 B2), Okude (US 20080061969 A1), and Kaiser (US 6234045 B1) have been used for new ground rejection.  

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691